UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6035



CHARLES ALLAN KIMMER,

                                           Petitioner - Appellant,

          versus


ERNEST SUTTON,

                                            Respondent - Appellee.




                            No. 01-7116



CHARLES ALLAN KIMMER,

                                           Petitioner - Appellant,

          versus


ERNEST SUTTON,

                                            Respondent - Appellee.




Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge; Russell A. Eliason, Magistrate Judge. (CA-00-967-1)
Submitted:   November 20, 2001         Decided:   December 12, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Allan Kimmer, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Charles Allan Kimmer seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   Kimmer’s case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be denied and advised Kimmer that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.   Despite this warning, Kimmer failed to object to

the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Kimmer has waived appellate review by

failing to file objections after receiving proper notice. In addi-

tion, Kimmer’s challenges to the magistrate judge’s pre-judgment

orders of December 14, 2000, and February 9, 2001, are without

merit.

     We accordingly deny a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and




                                 3
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                4